Exhibit 10.2


RESTRICTED STOCK AWARD AGREEMENT
APRIL 14, 2017 Time-Based Award
THIS RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made effective and
entered into as of April 14, 2017, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and _____________________ (the “Grantee”).
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan (the “Plan”), the Committee that administers the Plan has the
authority to grant Awards under the Plan to employees of the Company and its
Affiliates; and
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
1.            Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to __________________________ (________)
restricted shares of Common Stock.  Restricted shares of Common Stock covered by
this Award shall be represented by a stock certificate registered in the
Grantee’s name, or by uncertificated shares designated for the Grantee in
book-entry form on the records of the Company’s transfer agent, subject to the
restrictions set forth in this Agreement.  Any stock certificate issued shall
bear the following or a similar legend:
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2015 Stock
Incentive Plan and the Restricted Stock Award Agreement entered into between the
registered owner and Pier 1 Imports, Inc.  A copy of such plan and agreement is
on file in the offices of Pier 1 Imports, Inc., 100 Pier 1 Place, Fort Worth,
Texas 76102.”
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
2.       Transfer Restrictions.  Except as expressly provided herein, this Award
and the restricted shares of Common Stock issued with respect to this Award are
non‑transferable otherwise than by will or by the laws of descent and
distribution, and may not otherwise be assigned, pledged or hypothecated or
otherwise disposed of and shall not be subject to execution, attachment or
similar process.  Upon any attempt to effect any such disposition, or upon the
levy of any such process, this Award shall immediately become null and void and
the restricted shares of Common Stock relating thereto shall be forfeited.


-1-

--------------------------------------------------------------------------------



3.            Restrictions.
(a)       Vesting. The restrictions on the shares of Common Stock covered by
this Award shall lapse and such shares shall vest at the rate of (i)
thirty-three percent (33%) of such shares on first anniversary date of grant of
this Award, (ii) thirty-three percent (33%) of such shares on the second
anniversary date of grant of this Award, and (iii) thirty-four percent (34%) of
such shares on the third anniversary of the date of grant of this Award.
 
(b)       Corporate Change. The restrictions on the shares of Common Stock
covered by this Award shall lapse and such shares shall vest upon (i) a
Corporate Change (as defined in the Plan) AND (ii) the occurrence of one of the
following: (a) the shares of Common Stock covered by this Award are not assumed
by the surviving or acquiring entity or otherwise equitably converted or
substituted in connection with the Corporate Change, or (b) the shares of Common
Stock covered by this Award are assumed by the surviving or acquiring entity or
otherwise equitably converted or substituted in connection with the Corporate
Change and the termination of Grantee’s employment by the Company (or the
surviving or acquiring entity) without Cause (as defined in Section 8 below) or
Grantee’s resignation for Good Reason (as defined in Section 8 below) occurs
within one year after the effective date of the Corporate Change.
 
(c)       Termination of Employment. Upon termination of employment of the
Grantee with the Company or any Affiliate of the Company (or the successor of
any such company) for any reason other than as specified in Section 3(b) above,
the Grantee shall forfeit all rights in shares of Common Stock covered by this
Award as to which the restrictions thereon shall not have lapsed, and the
ownership of such shares shall immediately vest in the Company. For purposes of
this Award, no termination of Grantee’s employment shall occur as a result of
the transfer of Grantee between the Company and any Affiliate or as a result of
the transfer of the Grantee between two Affiliates. The cessation of a
relationship between the Company and an Affiliate with which the Grantee is
employed whereby such company is no longer an Affiliate shall constitute a
termination of employment of the Grantee.
 
4.        Voting and Dividend Rights.  With respect to the Common Stock covered
by this Award for which the restrictions have not lapsed, the Grantee shall have
the right to vote such shares, but shall not receive any cash dividends paid
with respect to such shares.  Any dividend or distribution payable with respect
to restricted shares of Common Stock covered by this Award that shall be paid in
shares of Common Stock shall be subject to the same restrictions provided for
herein. Any other form of dividend or distribution payable on shares of the
restricted shares of Common Stock covered by this Award, and any consideration
receivable for or in conversion of or exchange for the restricted shares of
Common Stock covered by this Award, unless otherwise determined by the
Committee, shall be subject to the terms and conditions of this Restricted Stock
Award Agreement or with such modifications thereof as the Committee may provide
in its absolute discretion.
 
5.            Distribution Following End of Restrictions.  Upon the expiration
of the restrictions provided in Section 3 hereof as to any portion of the
restricted shares of Common Stock covered by this Award, the Company in its sole
discretion will either cause a certificate evidencing such amount of Common
Stock to be delivered to the Grantee (or, in the case of his death after such
events, cause such certificate to be delivered to Grantee's legal
representative, beneficiary or heir) or provide book-entry uncertificated shares
designated for the Grantee (or, in the case of his death after such events,
provide book-entry uncertificated shares designated for Grantee's legal
representative, beneficiary or heir) on the records of the Company’s transfer
agent free of the legend or restriction regarding transferability, as the case
may be; provided, however, that the Company shall not be obligated to issue any
fractional shares of Common Stock.  All shares of Common Stock covered by this
Award which do not vest as provided in Section 3 above, shall be forfeited by
the Grantee along with all rights thereto, and the ownership of such shares
shall immediately vest in the Company.
 
-2-

--------------------------------------------------------------------------------

 
6.            Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.
 
7.            Securities Laws Requirements.  The Company shall not be required
to issue shares pursuant to this Award unless and until (a) such shares have
been duly listed upon each stock exchange on which the Company’s Common Stock is
then listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the shares acquired by
Grantee under this Award are being acquired for investment and not with a view
to the sale or distribution thereof.
 
8.            Incorporation of Plan Provisions; Definitions.  This Restricted
Stock Award Agreement is made pursuant to the Plan and is subject to all of the
terms and provisions of the Plan as if the same were fully set forth herein, and
receipt of a copy of the Plan is hereby acknowledged.  Capitalized terms not
otherwise defined herein shall have the same meanings set forth for such terms
in the Plan.
 
-3-

--------------------------------------------------------------------------------



For purposes of this Award, the term (a) “Cause” means the occurrence of any of
the following events:   (i) refusal by Grantee to follow a lawful direction of
any superior officer of the Company or an Affiliate, provided the direction is
not materially inconsistent with the duties or responsibilities of Grantee’s
position; (ii) performance deficiencies which are communicated to Grantee in
writing as part of performance reviews and/or other written communications from
any superior officer of the Company or an Affiliate; (iii) willful misconduct or
reckless disregard by Grantee of his duties or of the interest or property of
the Company or its Affiliates; (iv) any act by Grantee of fraud against,
material misappropriation from, or significant dishonesty to either the Company
or an Affiliate; or (v) conviction by Grantee of a felony, and (b) “Good Reason”
means the occurrence of all of the events listed in either (x) or (y) as
follows: (x) a material diminution of Grantee’s responsibilities as modified by
the Company or an Affiliate from time to time hereafter, such that Grantee would
no longer have responsibilities substantially equivalent to those of similarly
situated employees at companies with similar revenues and market capitalization;
provided that Grantee gives written notice to the Company of the facts and
circumstances constituting such material diminution within ten (10) days
following the occurrence of such event; the Company (or Affiliate) fails to
remedy such material diminution within ten (10) days following Grantee’s written
notice of such event; and Grantee terminates employment within ten (10) days
following the Company’s or Affiliate’s failure to remedy such material
diminution; or (y) the Company or an Affiliate materially reduces Grantee’s base
salary without Grantee’s consent, unless the reduction is applied equally,
expressed as percentage of base salaries, to all similarly situated employees;
provided that Grantee gives written notice to the Company within ten (10) days
following Grantee’s receipt of the notice of reduction in base salary of
Grantee’s objection to the reduction; the Company or Affiliate fails to rescind
the notice of reduction within ten (10) days following Grantee’s written notice;
and Grantee terminates employment within ten (10) days following the Company’s
or Affiliate’s failure to rescind the notice.
 
9.         Miscellaneous.  This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  No contract or right of employment shall be
implied by this Agreement, nor shall this Agreement interfere with or restrict
in any way the rights of the Grantee’s employer to discharge the Grantee at any
time for any reason whatsoever, with or without cause.  The terms and provisions
of this Agreement shall constitute an instruction by the Grantee with respect to
any uncertificated restricted shares of Common Stock covered by this Award.
IN WITNESS WHEREOF, the parties hereto have executed this Restricted Stock Award
Agreement on the date first above written.
COMPANY:
GRANTEE:
Pier 1 Imports, Inc.
         
By:  _______________________________________________________
_______________________________________________________
Terry E. London
 
Interim President and CEO
   
Address:_________________________________________________
 
                _________________________________________________
 
Email:___________________________________________________

 
-4-